Andrews, J.
Where no statutory right to inspect the books of a corporation exists, the granting or refusing a writ of mandamus to compel the officers of such corporation to allow a stockholder to make such inspection is discretionary. (Matter of Sage, 70 N. Y. 220; People ex Hatch v. Lake Shore, 11 Hun, 1.)
This application, however, is made to enforce a right to inspect the stock books, which is expressly given by section 25 of chapter 40, of the laws of 1848; and the eases above-mentioned do not apply. Under that section, stockholders, ■creditors, and their personal representatives have an absolute ¡right during the usual business hours on every day except 'Sunday and the fourth day of July, to inspect the stock hook ; and it is declared that every officer or agent of every company incorporated tinder that act, who shall refuse or neglect to exhibit such book or allow the same to be inspected, and -extracts to be taken therefrom, shall be deemed guilty of a misdemeanor, and shall pay to the party injured fifty dollars, .and the company neglecting to keep such book open for inspection shall forfeit to the people fifty dollars for every day it shall so neglect. If, therefore, the relator had applied in person to inspect the stock book, and such application had been refused, the court would have no discretion in the matter, and upon the proper papers the writ of mandamus, requiring the officers to allow him to-inspect the book, would be granted as a matter of absolute right.
The demand upon which this proceeding is based, however, was not made by the relator in person, but, by his attorneys at law, and I do not think that upon such demand *195a writ can be granted requiring the respondent to permit such attorneys to inspect the book. The statute is highly penal and must be strictly construed. Upon the theory of the relator’s attorneys, the president of the company has already, by his refusal, been guilty of a misdemeanor and is liable to be indicted and sent to the penitentiary for a year ; and he and the company, upon the same theory, have already incurred heavy pecuniary penalties and forfeitures.
In view of what is said in People ex rel. Hatch v. Lake Shore (supra) it may be doubted whether, even if a proper demand had been tirade, this proceeding could be maintained against the company itself, but as I am of the opinion that no such demand has been made, and that the writ could not • Issue even to the officers of the company in favor of the attorneys at law of the relator, the motion will be denied, with $10 costs,